Taliaferro, J.
The defendants are sued, the one as drawer and the ■others as indorsers of a promissory note for the sum of two thousand dollars. The defendants, Wallace & Co., called in warranty, D. G-. Cook, who in his answer excepts to the call on the ground that Wallace & Co. do not pretend that the respondent ever had any dealings with them, or that he ever entered into any contract with them in relation to the note sued on, or ever assumed the payment of their ■obligation thereon as indorsers.
Judgment was rendered as prayed for and tlie defendants have appealed.
We see no force in the defense. The indorsers introduced no evidence of any kind to show liabilityresting on Cook in relation to the note.
It is ordered that the judgment of the district court be affirmed *443•with costs, and tliat the plaintiff recover one' hundred and fifty dollars from.' the defendants, Wallace & Co., as damages for a frivolous appeal, and that they pay the costs of this appeal.